Exhibit 23.2 CALHOUN, BLAIR & ASSOCIATES PETROLEUM CONSULTANTS 4, SUITE 102 DALLAS, TEXAS 75206 214-522-4925 FAX 214-346-0310 RGBLAIR@SWBELL.NET January 28, 2016 Dorchester Minerals, L.P. 3838 Oak Lawn Avenue, Suite 300 Dallas, Texas 75219-4541 Gentlemen: Calhoun, Blair & Associates does hereby consent to the incorporation by reference in the Registration Statement on Form S-4 (No. 333-124544) of Dorchester Minerals, L.P. of our estimated reserves included in this Annual Report on Form 10-K including, without limitation, Exhibit 99.1, and to all references to our firm included in this Annual Report. /s/ Robert G. Blair, P.E. Calhoun, Blair & Associates Licensed Professional Engineer State of Texas #68057
